DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
The election with traverse of Group I (claims 1-8 and 13; drawn to a genetic tool and kit) along with AcrIIA4 as the anti-CRISPR protein in the ‘Election’, filed 20 September 2021, is acknowledged. However, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claims 9-12 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. The election in the ‘Election’, filed 20 September 2021, was treated an election without traverse.
Accordingly, claims under examination are claims 1-8 and 13 along with AcrIIA4 as the anti-CRISPR protein.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 31 October 2019, is acknowledged.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Wasels et al. further in view of Pawluk et al. and U.S. Patent Application Publication No. 2020/0087354
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wasels et al. (A two-plasmid inducible CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum. Available online 10 June 2017. Journal of Microbiological Methods. Vol. 140, p5-11; ‘Information Disclosure Statement’, filed 31 October 2019; “WASELS”) further in view of Pawluk et al. (Anti-CRISPR: discovery, mechanism and function. Published online 24 October 2017. Nature Reviews Microbiology. Vol. 16, p12-17; ‘Information Disclosure Statement’, filed 31 October 2019; “PAWLUK”) and U.S. Patent Application Publication No. 2020/0087354 (see attached ‘PTO-892’; “BONDY-DENOMY”).
WASELS describes the development of a two-plasmid inducible CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum. (Title; Abstract.)
Clostridium, whereby Cas9 is under the control of an inducible promoter in one plasmid and gRNA expression cassettes and editing templates are located on a second plasmid. (Abstract; p6, left col. 3rd ¶; p6, right col. 1st-6th ¶.)
Regarding claims 2 and 3, WASELS indicates the described CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum and specifically applied to the ATCC 824 strain. (Abstract; p6, left col. 3rd ¶.) Further, WASELS indicates the tool can serve as a prerequisite for efficient metabolic engineering in solventogenic strain and provides an alternative editing strategy that might be applicable to other Clostridium strains. (Id.)
Regarding claims 6 and 7, WASELS provides for expression of the adh gene (i.e.., DNA sequence of interest) which allows fermentation of at least two different sugars among 6-carbon sugars and/or among 5-carbon sugars and promotes solvent production. (p5, left col., 1st ¶; p6, right col., 4th ¶; ¶ bridging p6-7; ¶ bridging p-9-10; p10, right col., 4th ¶; Table 1.)
Regarding claim 8, WASELS provides for each of the nucleic acids present to belong to a distinct expression cassette or distinct vector, where WASELS specifies the Cas9 is under the control of an inducible promoter in one plasmid and gRNA expression cassettes and editing templates are located on a second plasmid. (Abstract; p6, left col. 3rd ¶; p6, right col. 1st-6th ¶.)
While WASELS does teach a CRISPR/Cas9 genome editing tool for Clostridium that comprises a first nucleic acid encoding Cas9 under the control of a promotor and a second nucleic acid comprising gRNA and editing template, WASELS fails to specifically teach the inclusion of a nucleic acid encoding an anti-CRISPR protein (e.g., AcrII4A, as elected) under the control of an inducible promoter. PAWLUK and BONDY-DENOMY resolve the deficiencies of WASELS. 

	Regarding claims 1, 4, and 5, PAWLUK discusses the discovery of anti-CRISPR proteins and provides an outlook for their biotechnological applications  for the potential outlook. (Abstract; p12, right col., 1st ¶; Figure 1.) PAWLUK lists the variously discovered anti-CRISPR proteins in Table 1, where AcrIIA4 as one. PAWLUK indicates AcrII4 demonstrates wide potential utility for controlling CRISPR-Cas activity, where it has been shown to inhibit transcriptional repression by catalytically inactive Cas9. (¶ bridging p15-16.)
BONDY-DENOMY discloses Cas9-inhibiting polypeptides. (Title; Abstract.)
	Regarding claims 1 and 4, BONDY-DENOMY provides for the introduction of Cas9-inhibiting polypeptide via an expression cassette whereby expression is under the control of an inducible promoter. (Abstract; ¶ [0035], [0041], [0119].) For example, BONDY-DENOMY states:
“In some embodiments, the introducing comprises expressing the Cas9-inhibiting polypeptide in the cell from an expression cassette that is present in the cell and heterologous to the cell, wherein the expression cassette comprises a promoter operably linked to a polynucleotide encoding the Cas9-inhibiting polypeptide. In some embodiments, the promoter is an inducible promoter and the introducing comprises contacting the cell with an agent that induces expression of the Cas9-inhibiting polypeptide.” (¶ [0035].)

BONDY-DENOMY indicates the expression cassette can be found in a vector. (¶ [0042].) Additionally, BONDY-DENOMY provides for the introduction of the disclosed Cas9-inhibiting polypeptides into any cell that contains, expresses, or is expected to express, Cas9. (¶ [0103], [0105], [0107].)
Regarding claim 5, BONDY-DENOMY discloses various anti-CRISPR polypeptides, such as AcrIIA4 (as elected). (¶ [0090].) Further, BONDY-DENOMY depicts the AcrIIA-inhibition of Cas9 in Figure 6. ([0068].)

In view of the teachings of WASELS, PAWLUK, and BONDY-DENOMY (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have further included a nucleic acid sequence encoding an anti-CRISPR protein (e.g., AcrIIA4) under the control of an inducible promoter in either the first nucleic acid, second nucleic acid, or as further comprising a third nucleic acid as described by both PAWLUK and BONDY-DENOMY in the two-plasmid inducible CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum of WASELS. PAWLUK provides one in the art some teaching, suggestion, or motivation for the inclusion of anti-CRISPR proteins for modulating CRISPR-Cas function. (p15, right col., 2nd ¶ to ¶ bridging p15-16.) For example, PAWLUK indicates such modulation to include: 1) serve as a backup safety measure for gene drive or gene therapy technologies; 2) decrease off-target effect; 3) restrict editing activity to particular tissues or developmental stages; and 4) increase the safety and efficacy of genome editing technology based on Cas9. (Id.) BONDY-DENOMY provides one in the art some teaching, suggestion, or motivation for the utilization of the disclosed Cas9-inhibiting polypeptides to inhibit unwanted Cas9 activity/regulating Cas9 during genome editing (e.g., limiting Cas9 activity in order to reduce off-target gene editing). (¶ [0091], [0126].) Further, WASELS, PAWLUK, and BONDY-DENOMY are directed to the utilization CRISPR/Cas9 systems for genetic editing of bacteria and, thus, are drawn to the same purpose and/or outcome.
Accordingly, WASELS further in view of PAWLUK and BONDY-DENOMY renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2018/0305680 further in view of Pawluk et al. and U.S. Patent Application Publication No. 2020/0087354
	Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0305680 (‘Information Disclosure Statement’, filed 31 October 2019; “WASELS ‘680”) further in view of Pawluk et al. (Anti-CRISPR: discovery, mechanism and function. Published online 24 October 2017. Nature Reviews Microbiology. Vol. 16, p12-17; ‘Information Disclosure Statement’, filed 31 October 2019; “PAWLUK”) and U.S. Patent Application Publication No. 2020/0087354 (see attached ‘PTO-892’; “BONDY-DENOMY”).
WASELS ‘680 discloses a CRISPR/Cas9 genetic editing tool for a bacterium of the genus Clostridium. (Abstract.)
Regarding claim 1, WASELS ‘680 provides for a CRISPR/Cas9 genome editing tool for Clostridium comprising a first nucleic acid encoding at least Cas9 which is under the control of a promoter and a second nucleic acid containing a repair template and further encodes one or more gRNAs. (Abstract; ¶ [0009]-[0011]. ) For example, WASELS ‘680 states:
“A first object of the invention thus relates to a genetic tool allowing the transformation by homologous recombination of a solventogenic bacterium of the genus Clostridium characterized in that it comprises: a first nucleic acid encoding at least Cas9, wherein the Cas9 coding sequence is placed under the control of a promoter, and at least a second nucleic acid containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the Cas9-targeted bacterial DNA by a sequence of interest, and in that i) at least one of said nucleic acids further encodes one or more guide RNAs (gRNAs), or ii) the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Cas9-enzyme-binding RNA structure and a sequence complementary to the targeted portion of the bacterial DNA.” ([0009]-[0011].)

Regarding claims 2 and 3, WASELS ‘680 indicates the described CRISPR/Cas9 genome editing tool is for bacterium of the genus Clostridium. (Abstract; ¶ [0020]-[0021].) Further, WASELS ‘680 lists the various Clostridium encompassed (e.g., C. acetobutylicum, C. cellulolyticum, C. phytofermentans, ATCC 824, etc.). (Id.)
adh gene (i.e.., DNA sequence of interest) which allows fermentation of at least two different sugars among 6-carbon sugars and/or among 5-carbon sugars and promotes solvent production. (¶ [0003]-[0005], [0020], [0076].).
Regarding claim 13, WASELS ‘680 provides for a kit comprising the disclosed genetic tool whereby the kit includes one or more inducers that are adapted to the selected inducible promoter. (¶ [0013], [0090].) For example, WASELS ‘680 states:
“The invention also relates to a kit for transforming and/or genetically modifying a bacterium of the genus Clostridium, comprising all or part of the components of the genetic tool as disclosed in the present text, typically i) a first nucleic acid encoding Cas9, wherein the Cas9 coding sequence is placed under the control of a promoter, and ii) at least a second nucleic acid encoding a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the Cas9-targeted bacterial DNA by a sequence of interest, and optionally one or more inducers adapted to the selected inducible promoter(s) optionally used within the tool.” (¶ [0090].)

While WASELS ‘680 does teach a CRISPR/Cas9 genome editing tool for Clostridium that comprises a first nucleic acid encoding Cas9 under the control of a promotor and a second nucleic acid comprising gRNA and editing template, WASELS ‘680 fails to specifically teach the inclusion of a nucleic acid encoding an anti-CRISPR protein (e.g., AcrII4A, as elected) under the control of an inducible promoter. PAWLUK and BONDY-DENOMY resolve the deficiencies of WASELS ‘680. 
PAWLUK describes the discovery of anti-CRISPR proteins and biotechnological implications. (Title; Abstract.)
	Regarding claims 1, 4, and 5, PAWLUK discusses the discovery of anti-CRISPR proteins and provides an outlook for their biotechnological applications  for the potential outlook. (Abstract; p12, right col., 1st ¶; Figure 1.) PAWLUK lists the variously discovered anti-CRISPR proteins in Table 1, where AcrIIA4 as one. PAWLUK indicates AcrII4 demonstrates wide potential utility for 
Regarding claims 1 and 4, BONDY-DENOMY provides for the introduction of Cas9-inhibiting polypeptide via an expression cassette whereby expression is under the control of an inducible promoter. (Abstract; ¶ [0035], [0041], [0119].) For example, BONDY-DENOMY states:
“In some embodiments, the introducing comprises expressing the Cas9-inhibiting polypeptide in the cell from an expression cassette that is present in the cell and heterologous to the cell, wherein the expression cassette comprises a promoter operably linked to a polynucleotide encoding the Cas9-inhibiting polypeptide. In some embodiments, the promoter is an inducible promoter and the introducing comprises contacting the cell with an agent that induces expression of the Cas9-inhibiting polypeptide.” (¶ [0035].)

BONDY-DENOMY indicates the expression cassette can be found in a vector. (¶ [0042].) Additionally, BONDY-DENOMY provides for the introduction of the disclosed Cas9-inhibiting polypeptides into any cell that contains, expresses, or is expected to express, Cas9. (¶ [0103], [0105], [0107].)
Regarding claim 5, BONDY-DENOMY discloses various anti-CRISPR polypeptides, such as AcrIIA4 (as elected). (¶ [0090].) Further, BONDY-DENOMY depicts the AcrIIA-inhibition of Cas9 in Figure 6. ([0068].)
	Regarding claim 13, BONDY-DENOMY provides for the introduction of an agent that induces the expression of the Cas9-inhibiting polypeptide. (¶ [0035]; claim 10.)
In view of the teachings of WASELS ‘680, PAWLUK, and BONDY-DENOMY (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have further included a nucleic acid sequence encoding an anti-CRISPR protein (e.g., AcrIIA4) under the control of an inducible promoter in either the first nucleic acid, second nucleic acid, or as further comprising a third nucleic acid as described by both PAWLUK and BONDY-DENOMY in Clostridium acetobutylicum of WASELS ‘680. PAWLUK provides one in the art some teaching, suggestion, or motivation for the inclusion of anti-CRISPR proteins for modulating CRISPR-Cas function. (p15, right col., 2nd ¶ to ¶ bridging p15-16.) For example, PAWLUK indicates such modulation to include: 1) serve as a backup safety measure for gene drive or gene therapy technologies; 2) decrease off-target effect; 3) restrict editing activity to particular tissues or developmental stages; and 4) increase the safety and efficacy of genome editing technology based on Cas9. (Id.) BONDY-DENOMY provides one in the art some teaching, suggestion, or motivation for the utilization of the disclosed Cas9-inhibiting polypeptides to inhibit unwanted Cas9 activity/regulating Cas9 during genome editing (e.g., limiting Cas9 activity in order to reduce off-target gene editing). (¶ [0091], [0126].) Further, WASELS, PAWLUK, and BONDY-DENOMY are directed to the utilization CRISPR/Cas9 systems for genetic editing of bacteria and, thus, are drawn to the same purpose and/or outcome.
Accordingly, WASELS ‘680 further in view of PAWLUK and BONDY-DENOMY renders the instant claims unpatentable.

Relevantly Identified Reference
A search identified Wasels et al. (A CRISPR/Anti-CRISPR Genome Editing Approach Underlines the Synergy of Butanol Dehydrogenases in Clostridium acetobutylicum DSM 792. Accepted manuscript posted online 08 May 2020, Published 17 June 2020. Applied and Environmental Microbiology. Vol. 86, Iss. 13, e00408-20, p1-13; see attached ‘PTO-892’; “WASELS 2020”) as a relevant reference. WASELS 2020 describes a CRISPR-Cas9 editing tool based on a previous two-plasmid system designed for Clostridium acetobutylicum. (Title; Abstract; st ¶; p8, 1st ¶; p10, 2nd ¶) However, WASELS 2020 is inapplicable as prior art because its publication date is after the earliest effective filing date of this application. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636